Case 1:21-cr-00478-ER Document 4 Filed 07/29/21 Page 1of1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Molle Building
One Saint Andrew's Plaza
New York, New York 16007

July 29, 2021

BY EMAIL

The Honorable Sarah Netburn
United States Magistrate Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10007

Re: United States v. Trevor Milton, 21 Cr. 478
Dear Judge Netburn:

The defendant in the above-captioned matter surrendered this morning. The Indictment
was thus unsealed pursuant to the Court’s order of July 28, 2021. We respectfully request that this
case be wheeled out to a District Judge in Wheel C.

Very truly yours,

AUDREY STRAUSS
United States Attorney

wg A

Jordan Estes/Matthew Podolsky/Nicolas Roos
Assistant United States Attorney
(212) 637-2543

 
